DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered.
 
Remarks
This communication is in response to the amendment filed 9/10/2020. 

Status of Claims
Claims 1-21 are pending; of which claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “a topology manager configured to at least establish a first and a second non-overlapping physical network topologies in the common networking infrastructure according to overlapping 
The nearest prior art of record, Sadananda (PGPUB 2004/0247317), teaches a networking fabric of interconnected networking nodes having ports connected to at least one other node via physical communication links (paragraph 10, 16, 76-77), a topology manager configured to establish at least a first and a second non-overlapping physical network topologies according to overlapping restriction criteria operating as a function of topology security levels (paragraph 14-15, 18, 73, 109).
However, Sadananda does not explicitly teach nor fairly suggest first and second port pairs communicatively coupled to a first and second pair of edge devices, wherein the first topology comprises a first communication infrastructure within the fabric between the first pair of edge devices and the second topology comprises a second communication infrastructure within the fabric between the second pair of edge devices, nor wherein to establish the first and the second non-overlapping physical network topologies the topology manager is further configured to at least distribute a time synchronized table to at least one node of the interconnected networking nodes.
Eyada (US 9,762,537) teaches a first port pair communicatively coupled to a first pair of edge devices and a second port pair communicatively coupled to a second pair of edge devices (col 5 line 38-52, col 8 line 60-col 9 line 12, Fig. 1), the first pair of edge devices being at a first security level, and the second pair of edge devices being at a second security level (col 10 line 1-44, col 21 line 52-63, col 25 line 11-43).

Johnson (US 8,484,353) teaches a networking fabric of interconnected nodes (col 2 line 53-col 4 line 3, Fig. 1), and a topology manager configured to establish first and second non-overlapping network topologies in the common networking infrastructure according to overlapping restriction criteria operating as a function of topology security levels (col 4 line 4-18, col 5 line 47-65, col 6 line 57-col 7 line 18, col 9 line 38-46).
However, Johnson does not explicitly teach nor fairly suggest wherein the topologies are non-overlapping physical network topologies, nor wherein to establish first and second non-overlapping physical network topologies the topology manager is further configured to at least distribute a time synchronized table to at least one node of interconnected networking nodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491